Citation Nr: 1216051	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  05-38 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Esq. 


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from July 1973 to August 1993.  The reported dates of service are not in dispute; however, they are unverifiable based upon the available record.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision which granted service connection for MDD and assigned a 50 percent rating, effective December 3, 2004 (the subsequent October 2008 Board decision granted an earlier effective date of March 10, 2004, for assignment of 50 percent rating for MDD).

In October 2008, the Board, in pertinent part, denied the Veteran's claim for entitlement to a rating in excess of 50 percent for the MDD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In September 2009, the Court granted a Joint Motion to vacate the October 2008 decision with regard to the denial of a rating in excess of 50 percent for the MDD and remanded that matter for further development.  To that end, in the Joint Motion, the parties acknowledged that the Veteran did not intend to appeal the Board decision with regard to the remaining issues.

The Board remanded the claim in March 2011.  In a December 2011 decision, the RO granted an increased rating of 70 percent for MDD effective from March 10, 2004. 


FINDING OF FACT

MDD is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: persistent delusions or hallucinations; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and/or an inability to establish and maintain effective relationships.  The Veteran's MDD was not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for a disability rating for MDD in excess of 70 percent have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  He was notified of the provisions of the VCAA by the RO in correspondence dated in May 2003.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in December 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was also provided in the March 2006 letter.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and post-service VA and private treatment records have been associated with the claims file.  The Veteran has also been provided with VA medical examinations in December 2005 and April 2011 to assess the current nature of his MDD.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted a complete examination, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  

The Board notes that the Veteran stated that he is receiving benefits from the Social Security Administration (SSA) because of his mental and medical disorder, and that the claims file does not include any records from that Agency.  However, the evidentiary record includes the initial VA psychiatric treatment records from March 2001, and numerous VA treatment records subsequent thereto.  Therefore, the Board finds that remanding the appeal to obtain any SSA records would serve no useful purpose, as any information in those records would be redundant of evidence already of record.  See Sabonis, 6 Vet. App. at 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Board finds the case is adequately developed for appellate review.

Factual Background

In this case, service medical records show the Veteran complained of depression or excessive worry in a March 1993 report of medical history.  The examiner noted a history of ethanol abuse.  A March 1993 retirement examination revealed a normal clinical psychiatric evaluation.  In correspondence received in January 2002, the Veteran requested entitlement to service connection for a mental disorder, a smoking addiction, and alcoholism.

In a March 2001 VA progress note, the Veteran reported feelings of depression four to five days per week for the past seven months.  He stated that he is irritable, blows up at people for no apparent reason, and that he has increasing stress due to health concerns (heart problems).  He averages about three to four hours per night of sleep.  He reported periods of loss of appetite, and that he forgets to eat or has no desire to eat.  He complained of extreme feelings of anxiety at all times.  His thinking is rigid.  He has a close relationship with his adult children.  He denied present suicidal or homicidal ideation though he admitted he has had thoughts in the past.  Upon examination, the examiner noted he was dressed neatly, with good eye contact, normal kinetics, normal verbalization, and sad and depressed mood.  He was alert and oriented to time, place, person, and situation.  His concentration was poor as was his recent and remote memory.  The diagnosis was depression with a GAF score of 51 and a previously noted GAF score of 55. 

In a subsequent March 2001 VA progress note, the Veteran complained of auditory hallucinations.  The examiner noted that he had intact memory, clear sesorium, and  orientation in all four spheres.  His intelligence was average and his judgment and insight were fair. 

A December 2002 VA progress note included a previous medical history with major depressive disorder, single episode, severe with psychotic features. 

VA general medical examination in March 2003 included a diagnosis of schizophrenia, seemingly well controlled.  It was noted the Veteran's claims file was unavailable and that he did not claim to have any continuous mental disability, except for his schizophrenia that was apparently well controlled.  No additional comments or opinions as to etiology as to a psychiatric disorder were provided. Subsequent VA treatment records noted diagnoses of depression and mood disorder due to general medical condition. 

 A September 2003 report noted the Veteran was psychiatrically at baseline.  Treatment with continued medication was recommended.

In a September 2003 VA progress note, the Veteran described himself as a "paranoid schizophrenic" and stated he heard voices that tell him to harm himself and others. 

A February 2004 VA progress note indicated the Veteran was followed by the mental health clinic and that he was doing well. 

A March 2004 VA treatment report noted a diagnosis of major depressive disorder with psychotic features/mood disorder due to military related injuries with chronic pain in addition to other medical problems.  An examination revealed symptoms including sleep problems, depression with audio/visual hallucinations, and anger.  It was noted the Veteran denied suicidal or homicidal ideations.  A GAF score of 48 was provided.

In a July 2004 VA nursing note, the nurse found the Veteran well-groomed and alert.  He had deficient in immediate recall and recent memory.  His insight and concentration were fair.  He was coherent and able to stay on subject.  He had normal speech and no hallucinations.  He denied thoughts of harming himself or others or property.  He denied a history of abuse of others, attempted self harm and abuse of patient. 

In a December 2004 VA mental health note, the examiner noted it was medication review for the Veteran with stable MDD with psychotic features/mood disorder due to chronic pains controlled by Citalopram and Olanzapine.  He reported he was worried but less depressed and claims when he takes his medication the depression and hallucinations are under control.  His greater consolation is his strong family support.  The diagnosis was stable MDD with psychotic features, stable mood disorder due to general medical conditions from chronic pain symptoms.  A GAF score of 50 was provided.

In a September 2005 VA medication management note, the examiner noted that psychotropic medications were effective with no side effects.  Upon mental status examination, the examiner found his appearance was adequate, and his speech had limited spontaneity and poverty.  His attitude was guarded and evasive.  He had an irritable mood, constructed affect, linear thought process, appropriate thought content, intact short term and long term memory, and good concentration, impulse control, insight, and judgment.  He endorsed hallucinations.  He denied suicidal or homicidal ideation.  He was oriented to person, place, time, and situation.  He could abstract think.  His sleep was fragmented and he had poor appetite, fatigued energy, and limited interests.  Depressive and anxiety symptoms were absent.  The diagnosis was MDD with psychotic features, stable mood disorder due to general medical conditions from chronic pain symptoms.  A GAF score was 50 was assigned.

On VA mental disorders examination in December 2005, the Veteran stated that he often heard voices and saw little green men telling him to hurt himself or others.  He reported that he used to drink to control these symptoms.  A mental status examination revealed he was alert and oriented to personal information and place.  Temporal orientation was borderline.  The history provided was sketchy and insight was not demonstrated.  His affect was blunted.  Response latencies were normal and he demonstrated adequate attention, but he was unable to recite the months of the year in reverse order or spell the word "world" forward or backwards.  Spontaneous speech was fluent, grammatical, and free of paraphasias.  A visual naming screen was normal.  He was unable to recall a list of three words.  His eye contact was poor.  There was no evidence of pressured speech, grandiosity, motor overactivity, restlessness, or disorder in thought process.  The examiner noted Axis I diagnoses of major depressive disorder by history and possible malingering.  It was also noted that the Veteran reported odd symptoms typically not seen in psychiatric patients and that further psychological testing and a review of the claims file were required to complete the assessment.

A January 2006 VA examination report noted the veteran was administered the Minnesota Multiphasic Personality Inventory (MMPI) and the Beck Depression Inventory as a measure of his symptoms.  On the MMPI he reported symptoms that suggested extreme symptomatology with rare combinations of symptoms and unusual hallucinations.  His total score of 21 on the Noah Forensic Assessment of Symptoms test was well above the cut-off score of 4 and was suggestive of an exaggeration of his symptoms.  

A January 2006 addendum report noted that based upon the Veteran's presentation on examination in December 2005 and follow-up testing it was not possible to provide a diagnosis, a GAF score, or an opinion as to functional impairment without relying on mere speculation.  It was further noted that the evaluation and testing were consistent with significant symptom exaggeration and that performance raised the question of possible malingering.

In a January 2011 VA progress note, the examiner reported the Veteran was alert and oriented with fair mood, normal speech, organized thoughts, and intact insight and judgment.  He denied suicidal or homicidal ideations and hallucinations.  The diagnosis was depression due to chronic pain and a GAF score of 54 was assigned. 

During a May 2011 VA examination, the Veteran complained of hearing voices in crowds that want him to fight.  He stated he hears them when he drives and while he is sleeping which is disruptive to his sleep.  He complained that he is agitated and moody most of the time and that he has decreased energy and motivation.  He is physically limited due to his medical conditions.  He has been taking medication since 2001 and he feels they are somewhat effective in managing his symptoms.  The examiner noted that he has a history of suicidal ideations, though he has never made a plan or attempted to harm himself.  The Veteran reported that he resides with his wife and three children.  He has two daughters and a son with whom he has a distant relationship.  He reported a conflictual relationship with his wife although they have been married for more than 40 years.  Upon mental status examination, the examiner noted he was poorly dressed and groomed.  His speech was somewhat disorganized and his thought process was tangential at times and disorganized as well.  He was alert and oriented time, place, and person.  Insight and judgment were limited.  His ability think abstractly was concrete.  His attention and concentration were poor and his affect was constricted.  His mood was dysphoric.  The diagnosis was depressive disorder with psychotic features.  A GAF score of 42 was assigned.  The examiner noted that the Veteran's symptoms have progressed and he is now experiencing a depressive disorder with psychotic features.  He is identified as having occupational and social impartment with deficiencies in most areas such as work, school, family relations, judgment or thinking.  The Veteran is also believed that he would have difficult managing his own funds and should have assistance in managing any funds made available to him.  

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods during which the service-connected disability exhibits symptoms that would warrant different disability ratings for each distinct period.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

In this case, the Veteran is currently assigned a 70 percent disability for MDD under Diagnostic Code 9434.  

MDD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under the general rating formula for mental disorders, a 70 percent evaluation is warranted for MDD if one exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. §§ 4.130.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see also 38 C.F.R. § 4.130; Carpenter, supra.  

Analysis

In view of the relevant evidence, the Board finds that the Veteran is not entitled to a disability rating in excess of 70 percent.

The Veteran's MDD has been manifested by audio and visual hallucinations; poor memory; suicidal ideation; speech intermittently disorganized; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  In a May 2011 VA assessment, the examiner found the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood which is specifically the criteria of a 70 percent disability rating.  The Board finds that Veteran's current 70 percent disability rating is appropriate.

It is recognized that the Veteran has had persistent hallucinations, though he stated in a December 2004 VA progress note that they have been controlled with medication.  Regardless, such a symptom can be consistent with the criteria for a higher disability rating under DC 9434.  Notwithstanding, the Board finds the Veteran's overall disability picture clearly does not accord with a 100 percent rating based upon total occupational and social impairment.  In this regard, the Veteran's demonstrated symptoms do not include those other symptoms indicative of a 100 percent rating, namely:  gross impairment in thought processes or communication - although the May 2011 VA examiner found the Veteran had somewhat tangential and disorganized thought process, there was no indication that this was considered gross impairment; grossly inappropriate behavior - the Veteran has reported anger and irritability, but at no point has there been objective findings of grossly inappropriate behavior; persistent danger of hurting self or others - though the Veteran has endorsed fleeting suicidal ideation, the Veteran has continually denied suicidal or homicidal intent; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) -  although the May 2011 VA examiner found the Veteran poorly dressed and groomed, there is no indication the Veteran is unable to perform activities of daily living; disorientation to time or place and memory loss for names of close relative , own occupation, or own name - the Veteran has generally been described as oriented to person, place, time and situation.  Therefore, the Board finds a rating in excess of 70 percent is not warranted.

GAF scores of 48 and 50 were listed in a VA outpatient treatment records dated in March 2004 and December 2004, and in a VA examination performed in November May 2011.  According to DSM-IV, GAF scores ranging between 45 and 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Board finds that that these GAF scores are consistent with the reported symptomatology-to include occupational and social impairment with deficiencies in most areas-and, thus, is also consistent with no greater impairment than that contemplated by the 70 percent rating assigned.  

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment shown to be consistent with a 70 percent rating.

The Board acknowledges the Veteran and his representative contend that his MDD is more severely disabling.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  The Veteran is not a licensed medical practitioner and is not competent to offer opinions on questions of medical causation or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Finally, the Board has also considered whether referral for extraschedular consideration is suggested by the record.   In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.   First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  The symptoms which he experiences are listed in the criteria for rating psychiatric disorders.  In this case, the Board finds there is no evidence of any unusual or exceptional circumstances that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  While the Board notes that the Veteran complained that his MDD interfered with his employment, there is simply no objective evidence showing that the MDD has resulted in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  Consequently, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

ORDER

Entitlement to an initial disability evaluation in excess of 70 percent for major depressive disorder (MDD) is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


